  Case 2:18-cv-04740-SJF-ARL Document 36 Filed 06/12/19 Page 1 of 3 PageID #: 324

                                                               LLC
           Callahan&Fusco                                      Attorneys at T.aw      Christopher S. Del Bove, Esq.|Associate
                                                                                             103 Eisenhower Parkway, Suite 400
                      103 EISENHOWER PARKWAY           SUITE 400                                  Roseland, New Jersey 07068
                  ROSELAND | NEW JERSEY |07068|877-618-9770                                    877-618-9770 ] F: 973-618-9772
                                                                                                  cdelbovel^callahanfusco.com

Roseland. NJ | New York, NY | BulTalo. NY | Philadelphia, PA|Fl. Lauderdale. FL| Tampa, FL

                                                      June 12,2019


    VIA ECF UPLOAD ONLY
    Magistrate Judge Arlene R. Lindsay, U.S.M.J.
    Long Island Federal Courthouse
    814 Federal Plaza
    Central Islip, New York 11722

                     Re:     Sgt. Warren,Jameson v. Castella Imports, et al
                             Docket No.: 2:18-cv-04740


    Dear Judge Lindsay:

           Please accept this letter briefin support ofDefendants Castella Imports, Clara Cortes, Chris
    Valsamos, Nicole Morello and Robert Roberts’s (collectively “Defendants”), motion:(1) barring
    Plaintiffs Counsel from videotaping future depositions in a manner inconsistent with the Federal
    Rules of Civil Procedure; and (2) entering a protective order barring Plaintiff from disseminating
    copies of the June 5, 2019 deposition of Robert Roberts (and any and all future depositions in this
    matter) including videos or transcripts thereof

                • Plaintiff Must be Prohibited From Personally Recording Depositions

            The Federal Rules of Civil Procedure allow for video recording a deposition, provided the
    party taking the deposition serves notice onto its adversary. (See Fed. R. Civ. P. 30(b)(A)).
    Nonetheless, under Fed. R. Civ. P. 28(a)(1)(A), a deposition must be taken before “an officer
    authorized to administer oaths either by federal law or by the law in the place of examination.”
    Moreover, pursuant to Fed. R. Civ. P. 28(c) that officer cannot be any party’s attorney.

            Here, Plaintiffs counsel did not meet the requirements of the FRCP. On June 5, 2019 the
    parties appeared for the deposition ofDefendant Robert Roberts. Plaintiffretained a court reporter
    to record the deposition in shorthand. Plaintiffs attorney proceeded to record the deposition on
    his own video equipment. No videographer was present. Defendants objected to same and called
    the Court for intervention. Your Honor was unavailable via telephone and the parties proceeded
    with the deposition in the spirit of good faith to comply with Your Honor’s Order.

            In this case. Plaintiffs counsel personally operated the video camera, not a Fed. R. Civ. P.
    28(c) officer, thus automatically making the recording deficient under the Federal Rules of Civil
    Procedure. Moreover, Defendants have significant concerns regarding the notable logistical issues
    that plagued the deposition as videotaped by Plaintiffs counsel. Defendants cannot be certain as
    to the completeness and consistency of the videotape Plaintiffs counsel generated. Whether
    Plaintiffs counsel was certain to record all relevant testimony, stop the recording when the parties
    were speaking off the record, or accurately record the statements made by all individuals present



                                                                                                               callalianfusco.com
Case 2:18-cv-04740-SJF-ARL Document 36 Filed 06/12/19 Page 2 of 3 PageID #: 325




is an important concern. By way of further example, Plaintiffs attorney insisted on videotaping
an empty chair when he was waiting for Defendant to enter the deposition room and refused to go

“offthe record” to discuss various logistical issues. Aside from not being the officer contemplated
by Fed. R. Civ. P. 28(c), Plaintiffs counsel has not held himself out as having any level of
experience or expertise regarding the proper recording of videotaped depositions, leaving a
significant risk that the videotape will be inconsistent with the properly completed,
stenographically recorded transcript of the deposition. Moreover, while a stenographically
recorded deposition results in the creation of a transcript by a neutral third party, the videotaped
recording of Mr. Roberts’s deposition will be edited and prepared by Plaintiffs attorney.

        Here, by permitting Plaintiff to introduce that videotaped deposition despite the deficient
method Plaintiffs counsel used to record it, the Court would be bestowing upon Plaintiffs counsel
the benefit of operating independently of the same rules of civil procedure that bind Defendants.
Plaintiffs counsel would be rewarded for flouting the specific requirements for videotaping a
deposition. Apart from simply noticing Defendants of the intent to videotape depositions.
Plaintiffs counsel would then be free to complete the recordings in any way he sees fit, leaving
Defendants with the same concerns articulated above. That discovery could then be used as though
it were taken in accordance with the Federal Rules of Civil Procedure.


           • A Protective Order is Required to Limit the Use of All Depositions for
             Purposes of This Litigation and Prohibit Public Dissemination

        Defendants respectfully request that Your Honor issue a protective order preventing all
parties from disseminating the June 5, 2019 videotaped deposition of Robert Roberts (and any
future depositions) and transcripts thereof, except for use in this litigation.

        Rule 26(c) of the Federal Rules of Civil Procedure permits a court to make “any order
which justice requires to protect a party or person from annoyance, embarrassment, oppression,
undue burden or expense.” The grant and nature of protection is singularly within the discretion
of the district court and may be reversed only on a clear showing of abuse of discretion." Galella
V. Onassis, 487 F.2d 986, 997 (2d Cir. 1973). Indeed, where discovery rights appear unequal,
court’s have intervened with the issuance ofprotective orders. See Dove v. Atlantic Capital Corn..
963 F.2d 15,19(2nd Cir. 1992). As argued above. Plaintiffs counsel videotaped the June 5,2019
deposition of Robert Roberts in a manner inconsistent with the procedures delineated by the
Federal Rules of Civil Procedure. Apart from properly noticing Defendants that Robert Roberts’s
deposition would be recorded. Plaintiffs counsel notably did not employ the services of an officer
authorized to administer an oath under federal law to actually record the proceeding. Plaintiffs
counsel acted as both advocate and videographer which is unequivocally deficient.

       In addition to that deficiency, the substance of Robert Roberts’s deposition testimony
contained a substantial amount of confidential and proprietary information regarding the
Defendants’ method of operating and designing multiple warehouses.* Plaintiff has alleged that
he had a substantial role in designing Defendants’ Brentwood facility and a point in time came
where he was removed from said planning. (See Plt.’s Compl. at ^87-95). As such, numerous
aspects of Plaintiffs purported role were (and likely will continued to be) explored during

 Defendants make the instant application without the benefit of Mr. Roberts’s deposition transcript.
Case 2:18-cv-04740-SJF-ARL Document 36 Filed 06/12/19 Page 3 of 3 PageID #: 326




depositions. Further Defendant Roberts testified as to specific equipment in three specific
warehouses, Castella’s policies and procedures, and the design and construction of Defendant’s
Brentwood facility. Issues of staffing, shift changes, and general employment matters were also
discussed.


        A protective order is necessary given the fact that the video deposition was not recorded
by a certified court reporter and thus is susceptible to being “leaked” and disseminated easier than
a traditional video recording. Further the video is not a fair and accurate depiction of the
deposition. Further a protective order is needed because of the pivotal, confidential information
discussed during Defendants (and likely Plaintiffs) depositions at the very core of Defendants’
business operations. The risk of economic harm caused by Plaintiffs ability to affect the
unqualified dissemination of the information shared in Robert Robert’s testimony is grave.
Furthermore, preventing Plaintiff from disseminating the testimony of Robert Robert’s has zero
prejudicial effect on Plaintiff or his case in chief Whether members of the public have access to
that information has no bearing on Plaintiffs allegations. Thus, this Court should issue a
protective order preventing all parties from disseminating all video and written transcripts of all
depositions.

        For the foregoing reasons. Defendants request that the Court issue an order barring
Plaintiffs counsel from videotaping future depositions in a manner inconsistent with the Federal
Rules of Civil Procedure and enter a protective order barring Plaintiff from disseminating the
videotape or transcript of Defendants’ depositions. Defendants respectfully reserve the right to
file the appropriate motion in limine at the time of trial to bar the introduction of any video
testimony.


                                                     Respectfully submitted.



                                                      CHRISTOPHER S. DEL BOVE
MAC/CDB/rt
